—Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered January 4, 1995, convicting him of driving while intoxicated as a felony, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s legal sufficiency claim is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Tucker, 196 AD2d 902). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, *478we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Copertino and Thompson, JJ., concur.